Name: Commission Directive 2002/100/EC of 20 December 2002 amending Council Directive 90/642/EEC in respect of maximum residue levels for azoxystrobin (Text with EEA relevance)
 Type: Directive
 Subject Matter: plant product;  marketing;  consumption;  agricultural policy;  deterioration of the environment
 Date Published: 2003-01-07

 Avis juridique important|32002L0100Commission Directive 2002/100/EC of 20 December 2002 amending Council Directive 90/642/EEC in respect of maximum residue levels for azoxystrobin (Text with EEA relevance) Official Journal L 002 , 07/01/2003 P. 0033 - 0038Commission Directive 2002/100/ECof 20 December 2002amending Council Directive 90/642/EEC in respect of maximum residue levels for azoxystrobin(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/642/EEC of 27 November 1990 on fixing of maximum levels for pesticide residues in and on certain products of plant origin including fruit and vegetables(1), as last amended by Directive 2002/79/EC(2), and in particular Article 7 thereof,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(3), as last amended by Directive 2002/81/EC(4), and in particular Article 4(1)(f) thereof,Whereas:(1) The new active substance azoxystrobin was included in Annex I to Directive 91/414/EEC by Commission Directives 98/47/EC(5) for use as a fungicide only, without specifying particular conditions having an impact on crops which may be treated with plant protection products containing this active ingredient.(2) Maximum residue levels (MRLs) for azoxystrobin in and on all commodities covered by Directive 90/642/EEC are established in those Directives as amended in particular by Commission Directives 1999/71/EC(6), 2000/48/EC(7), 2001/48/EC(8) and 2002/23/EC(9).(3) The MRLs established in that Directive reflect authorised uses of azoxystrobin on certain crops. On crops where no uses are authorised the MRLs were set at the lower limit of analytical determination (LOD). In general, use of azoxystrobin would result in residues in excess of the LOD. Thus when a new use of it is proposed, Member States are required to establish a new national provisional MRL in accordance with Article 4(1)(f) of Directive 91/414/EEC before such a new use of a plant protection product containing this active substance may be authorised. Information relating to additional uses has accordingly been submitted by certain Member States. The information available has been reviewed and is sufficient to modify provisional maximum residue levels at Community level in respect of the crops on which Member States now propose to authorise the use of plant protection products containing azoxystrobin.(4) With respect to the inclusion in Annex I to Directive 91/414/EEC of azoxystrobin, the technical and scientific evaluations were finalised in the form of a Commission review report on 22 April 1998. This fixed the acceptable daily intake (ADI) for the substance at 0,1 mg/kg bw/day. The lifetime exposure of consumers of food products treated with azoxystrobin was assessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation(10) and the opinion of the Scientific Committee for Plants(11) on the methodology employed and it is calculated that the new MRLs now proposed will not lead to the ADI being exceeded.(5) The Community notified the draft Commission Directive to the World Trade Organisation and the comments received have been considered in finalising the Directive.(6) Account has been taken of the opinions of the Scientific Committee for Plants, in particular of its advice and recommendations concerning the protection of consumers of food products treated with pesticides.(7) Directive 90/642/EEC should therefore be amended accordingly.(8) This Directive is in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1The maximum pesticide residue levels for azoxystrobin in Annex II to Directive 90/642/EEC shall be replaced by the maximum pesticide residue levels in the Annex to this Directive.Article 21. This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.2. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 March 2003 at the latest. They shall forthwith inform the Commission thereof.3. They shall apply these provisions as of 1 April 2003.4. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 3This Directive is addressed to the Member States.Done at Brussels, 20 December 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 350, 14.12.1990, p. 71.(2) OJ L 291, 28.10.2002, p. 1.(3) OJ L 230, 19.8.1991, p. 1.(4) OJ L 276, 12.10.2002, p. 28.(5) OJ L 191, 7.7.1998, p. 50.(6) OJ L 194, 27.7.1999, p. 36.(7) OJ L 197, 3.8.2000, p. 26.(8) OJ L 180, 3.7.2001, p. 26.(9) OJ L 64, 7.3.2002, p. 13.(10) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7).(11) Opinion of the Scientific Committee on Plants regarding questions relating to amending the Annexes to Council Directives 86/362/EEC (OJ L 221, 7.8.1986, p. 7), 86/363/EEC (OJ L 221, 7.8.1986, p. 43) and 90/642/EEC (Opinion expressed by the Scientific Committee on Plants, 14 July 1998) (http://europa.eu.int/comm/ dg24/health/sc/scp/ out21_en.html).ANNEX>TABLE>